The Chancellor:—This is the same case which was before the Supreme Court on an application for a set-off, in October term, 1827.[1] (7 Cowen, 480.) The same question is now presented to this court, with the additional fact, that Aikin purchased the judgment, which he seeks to set off against these defendants, for less than one-third of its nominal amount. And the defendants, in their answer, say they have offered, and are still willing to deduct the amount actually paid by Aikin for the same, from their recovery against the sheriff, provided the judgment so assigned to Aikin is satisfied and discharged thereby.
This court can never permit a person to say, I am the real defendant, in a judgmentfounded in tort, because I em*291ployed the nominal defendant to trespass upon the rights of the plaintiff and indemnified him for so doing. The whole merits of this case were fully before the Supreme Court, and although their decision may not be deemed technically binding and conclusive here, yet lean see no reason to dissent *from the opinion there expressed. The defendants have offered to do what was equitable, and probably more than they could have been legally required to do. The injunction must therefore be dissolved.

 Mason v. Knowlson, 1 Hill N. Y. R. 218.